Citation Nr: 0009720	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1969.

The current appeal arose from rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, in March 1992.  The RO granted entitlement to service 
connection for PTSD with assignment of a noncompensable 
evaluation effective March 6, 1991, the date of receipt of 
the claim of entitlement to service connection for PTSD.

The veteran and his wife provided testimony at a personal 
hearing held before a Hearing Officer at the RO in June 1993.  
A transcript of their testimony is of record.  

In February 1994 the hearing officer granted entitlement to 
an increased (compensable) evaluation of 10 percent for PTSD, 
effective March 6, 1991, the date of claim and grant of 
service connection.  However, since the 10 percent evaluation 
currently assigned is not the maximum evaluation assignable, 
the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

PTSD is productive of not more than definite social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. 3.102, 4.2, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord, justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  




The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for PTSD 
be evaluated under the pertinent regulations effective both 
before and after the recent amendment.  See Bernard v. Brown, 
4 Vet. App. 384 (1995).

The previous schedular provisions (prior to November 7, 1996) 
of Diagnostic Code 9411, applicable to PTSD claims, require 
that evaluation will be based on certain criteria:  When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  



When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  

Under the previous criteria, a 30 percent rating was 
assignable when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to provide definite 
industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  

The Board is bound by the interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these thoughts in 
mind, the Board will consider whether a higher evaluation is 
warranted for the appellant's PTSD.

A 10 percent rating was assignable when less than above, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. Part 4, 
Code 9411.





There were additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

Under the amended criteria, a 100 percent disability 
evaluation is warranted for PTSD with total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  


A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1999).

A 30 percent rating is assignable under the revised 
provisions when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as 
:depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  

A 10 percent rating is assignable when occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or, symptoms 
controlled by continuous medication.  A noncompensable rating 
is assignable when the disorder has been diagnosed but 
symptoms are not severe enough to either interfere with 
occupational and social functioning or to require continuous 
medication under Code 9411. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Prior evaluative and treatment records are in the file for 
comparative purposes.

The evidence shows that from the early 1990's the veteran 
received ongoing care by VA as a mental hygiene outpatient 
patient.  Those records are on file.  A notation in August 
1991 shows that he had some depression which "comes and 
goes", and had expressed concern over becoming emotional 
over nothing.  He avoided Vietnam-related experiences but was 
otherwise able to cope fairly well.  He was to be considered 
for a veteran's therapy group in the Fall of 1991.

Ongoing outpatient reports show that in May 1992 the veteran 
was described as having a very flat affect, insomnia, 
occasional crying spells and decreased libido with depressed 
mood.  He was reportedly easily stressed and irritable.  
Additional outpatient reports show continued depression along 
with insomnia, and problems controlling his blood pressure 
notwithstanding the use of prescription medications.

At the personal hearing in June 1993 the veteran described 
his prior problems with alcohol, family difficulties, and 
trouble concentrating.  He said he had few if any friendships 
outside his immediate family.  His wife described nightmares 
about twice a week in the past, now down to once every 2-3 
weeks.  Both agreed that he had great improvement with 
medication.

On VA psychiatric examination in October 1993 the veteran was 
noted to have been taking Prozac for a little over a year.  
His spirits were somewhat better, and he said that even his 
wife had seen a change.  He indicated that he felt with 
medication.  
The examiner noted that not only did this involve taking 
Prozac, but blood pressure medication was also probably 
having a salutary effect.  He would no longer wake up in a 
sweat and assumed more responsibility around the house.  

However, the veteran still avoided groups of people and 
isolated himself.  He was having almost no more nightmares.  
He saw the doctor about once every 3-4 months.  

On VA examination in November 1995 the veteran reported that 
he had been previously employed at a jail.  He found this 
very stressful for reasons he described involving both 
inmates, fellow employees and circumstances.  He quit the 
job, but this precipitated financial problems which caused 
him to lose his savings and required him to sell one of his 
vehicles and his home.  He moved in to an apartment and 
started a job with a motel as a desk clerk.  While this was 
paying much less, he was not under such stressful 
circumstances, and his employers were able to provide him 
with some training to permit him to be promoted to a limited 
extent. 

Since his change of jobs the veteran said his PTSD symptoms 
had improved and that although he was making less, he could 
gain some degree of financial stability, and this would cause 
more improvement.  

The veteran complained that he had continued to have frequent 
nightmares while at the jail, but that these had diminished 
somewhat.  However, he still avoided activities that would 
arouse war recollections.  He still had some problems 
sleeping, but this was somewhat better.  There was adequate 
recall although his mood appeared euthymic with constricted 
affect.

On VA examination in May 1998 the veteran reported that he 
continued to work at the motel as a desk clerk.  He had seen 
considerable improvement in his symptoms as a result of 
taking his medication, primarily Prozac.  He felt that he had 
also benefited from one-on-one counseling.  He felt that his 
symptoms had fairly well stabilized, and that there may have 
been some slight, almost unmeasurable improvement.  

However, even at the new motel job, he had had some problems 
(i.e., refusing offers to assume management responsibilities 
because he could not stand conflicts that would go on with 
elevation in job position and salary), and accordingly, he 
was still making the lower wages. 

The examiner noted that the veteran continued to have very 
significant difficulty sleeping, and demonstrated chronic 
anxiety.  He handled his problems by avoiding them, by 
removing himself from any area of conflict or difficulties.  
He felt that his problems waxed and waned as they had 
throughout the period since his PTSD began.  There had been 
no remissions.  

The veteran had lost no specific time from work over the 
prior year although the need for him to have quit his other 
job and take the lower paying, less stressful work was noted.  
He avoided elevation at work in responsibility (and pay and 
stress), and avoided conflicts socially as well.  He 
carefully avoided things that would make him think of Vietnam 
such as meetings of veterans where combat was talked about.  
He also avoided crowds.

The examiner noted that the veteran could sleep about 4 hours 
and then would wake up, a pattern that had existed for many 
years.  He said that on occasion, when very stressed out, he 
could sleep for 24 hours, but this was lessening.  He had had 
no recent definite flashbacks.  He avoided many activities 
and had particular problems over Memorial Day holiday events 
with activities on TV, etc.  He avoided crowds of all kinds 
and things that made him feel pressured.  

The veteran reported continued irritability, some problems 
concentrating and some hypervigilance.  He had good recall 
but his mood was quite euthymic.  He was felt to meet all the 
diagnostic criteria for PTSD.  The Axis I diagnosis was PTSD, 
and his GAF was felt to be 70.  He had mild symptoms with 
minimal difficulty in social, occupational and social 
functioning.  It was felt that his symptoms had stabilized.  


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107; that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's contentions concerning the 
severity of his PTSD (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's psychiatric disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  In the case at hand, the Board finds that a staged 
rating is inappropriate.

Since the criteria for rating PTSD changed during the course 
of the current appeal, the veteran is entitled to application 
of those criteria which are more favorable.

The Board notes that the veteran has been employed as a desk 
clerk for a motel for several years.  This is a job which he 
took as a viable alternative to continuing to work at a much 
better paid and upwardly mobile prison job which 
concomitantly caused him great stress.  The current job 
causes less stress but pays much less.  

Although the company is willing to provide him the 
opportunity for advancement, the veteran has had to decline 
the offer since to gain a promotion or other consideration 
which might justify an increased salary would also give him 
greater responsibilities and stress.

Moreover, even remaining at the less rewarding job, the 
veteran admits to having some current problems with authority 
at the new job with his supervisor and he has oftentimes 
become angry and irritable.  

The veteran has clear-cut evidence of ongoing sleep 
disturbance as described in repeated outpatient reports.  He 
takes medications, predominantly Prozac, which have brought 
him a measure of stability.  And while the recent VA examiner 
assigned a GAF of 70 which is high, this must be compared to 
the clinical findings showing repeated sleep problems, 
nightmares, flashbacks, and perceptions.  He still becomes 
easily agitated and has trouble concentrating.

Under the previous criteria the Board finds that the veteran 
symptoms more closely approximate definite social and 
industrial impairment warranting the next higher evaluation 
of 30 percent.  He has problems sleeping and getting along at 
even deliberately selected less stressful employment.  He has 
an admitted inability to get along with people, becomes 
easily agitated, and has some trouble remembering things and 
concentrating.  However, he is not currently shown to have 
such reduction in reliability or flexibility and efficiency 
levels as to exhibit overall social and industrial impairment 
of a considerable degree which would warrant a 50 percent 
evaluation.  

Although the evidence is not unequivocal, the Board finds 
that it is relatively balanced, in which case the veteran is 
entitled to the higher of two evaluations when there is a 
question as to which of two evaluations would more properly 
classify the level of severity of his psychiatric disability.  
38 C.F.R. § 4.7.  With resolution of all doubt in his favor, 
thus, under the previous criteria, he may be reasonably 
considered to meet the criteria for the next higher 
evaluation of 30 percent.

In evaluating the veteran under the amended criteria, he does 
not demonstrate the long and short term memory lapses and 
other more definitive and ongoing social and industrially 
impacting symptoms which are required for a 50 percent 
rating.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that while the RO provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1), 
it did not actually discuss the provisions in light of his 
claim.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The record shows that the veteran has been gainfully employed 
for awhile as a desk clerk at a motel, a job he took to 
remove the stress from his life of working at a jail.  While 
he still has had some problems on the job, at no time have 
any of these problems been severe enough to cost him his job, 
and he continues to be gainfully employed.  While the record 
shows that he has had infrequent care on an outpatient basis, 
there is no evidence of inpatient care.  In sum, the 
veteran's disability picture has not been rendered unusual or 
exceptional in nature.

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of his service-
connected disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted from March 6, 1991, subject to the regulatory 
criteria governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

